Israeli military operation against the humanitarian flotilla and the Gaza blockade (debate)
The next item is the statement by the Vice-President of the Commission and High Representative of the Union for Foreign Affairs and Security Policy on the Israeli military operation against the humanitarian flotilla and the Gaza blockade.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Mr President, this is an important debate on Gaza. We discussed the tragic events and their consequences during Monday's Foreign Affairs Council and I have been in permanent contact with the parties. This is an issue of great importance for the European Union, as is evident from the various resolutions that have been tabled.
So let me stress at the outset that what happened on the seas outside Gaza was unacceptable. We said so immediately, loud and clear. Nine people died in international waters under circumstances that demand an inquiry. This must be an inquiry that Israelis, Palestinians and, above all, the people of Turkey can believe in. Israel has announced the creation of an independent commission with the participation of two senior international members as observers. This is a step forward. But the EU will follow closely the conduct and the findings of the Commission before drawing further conclusions.
The military attack on the flotilla has captured the world's attention. The loss of life has been tragic. But we need to remind ourselves why the flotilla was heading for Gaza in the first place. That underlying cause is the terrible plight of Gaza, which is now back on peoples' radar. Honourable Members know I have seen it for myself: three months ago, when I was the first politician to enter Gaza from the Israeli side for more than a year. What I saw was shocking.
Living next to one of the most modern countries in the world, people carry goods by horse and cart. Israel rightly boasts an excellent education system, and world-class universities. Next door, many children are denied basic schooling. The blockade denies Gaza the bricks and cement which the UN needs to build new schools, hospitals, housing and sanitation. It is a bizarre situation where flour, beans and margarine are allowed in but vinegar, chocolate and fresh meat are not.
The blockade hurts ordinary people, prevents reconstruction and fuels radicalism. The blockade is also not completely effective, but in the wrong way. Many goods are smuggled in through illegal tunnels. They do not go to people in need but to those with money and clout. The blockade empowers Hamas. It gives outsiders with a very different agenda from ours a chance to escalate tensions. On top of all this, the suffering of Gaza does not make Israel more secure.
This cannot go on. Things must change. Out of this, two simple questions arise. How can we help to improve the daily lives of the people of Gaza and how can we make sure that there is security for the people of Israel? We have to answer these questions together. If we try to do it separately, we will fail.
On Monday, European Union Foreign Ministers agreed that we must take this initiative, take concrete steps to tackle the Gaza crisis and use it as a catalyst for peace in this troubled region. It will not be easy to find an agreed way to lift the blockade. It needs the cooperation of both Israel and the Palestinian Authority. The EU and many others have long called for an end to the blockade. But the political parameters have changed. The circumstances are now different.
First, we need to open the crossings so that humanitarian aid, commercial goods and civilians can enter and exit Gaza normally. That is in line with our well-established position and with Security Council resolutions. But, most importantly, it was laid down in the 2005 agreement on movement and access agreed between the Palestinian Authority and Israel in 2005. This agreement is the key framework.
Second, instead of a list of a very restricted number of products that are allowed in, there should be a short, agreed list of prohibited goods where Israel has legitimate security concerns. I hope, from the discussions which I have had, that we will be moving in the right direction on this.
Third, the European Union has people and a mission in Rafah that could be reactivated and we are ready to support the opening of other land crossings for goods and people and recalibrating our mission or developing a new one.
We are working hard on all action tracks. I have created a task force to bring together all the relevant departments and expertise and will chair its first meeting on Friday. We will send an exploratory mission shortly to see how we can best contribute to a solution which works for the people of Gaza and addresses the concerns of Israel.
The wider issue here is that lifting the blockade should help to bring peace. Gaza is an integral part of a future Palestinian state. So we need to work on reunifying the West Bank with Gaza in the same way that we must help the reconciliation of the Palestinian people. These are all essential ingredients for the two-state solution that remains our goal.
Finally, it is positive that we have succeeded in preserving the Israeli-Palestinian proximity talks, and our Arab partners deserve credit for this. The Quartet should play an important role in engaging the parties and setting the direction for our collective efforts to end Gaza's dangerous isolation and to work for peace in the region. I know that the House will join me in that ambition.
on behalf of the PPE Group. - Mr President, if anybody should insist the most for the inquiry to be impartial, transparent and credible, under the supervision of international authorities, it should be Israel.
A first step in the right direction was decided by the Israelis. More is needed to inspire confidence in the international community. The Gaza blockade must be lifted. President Obama stated that it is unsustainable. Hamas is the sole beneficiary of this blockade. It finances itself from the lucrative transactions of smuggling goods through the numerous tunnels which are then distributed only to those Palestinians who yield to them. An entire population suffers and the Israelis have won nothing. Gilad Shalit is still in captivity.
Madam High Representative, I am sure that your task should be to coordinate, work with and support those international actors in their efforts to reopen the points of terrestrial passage, particularly Karni, that have the capacity to transit goods. An effective mechanism can be agreed for tracing the distribution of aid and aiming at the reconstruction. In the meantime, efforts for the reconciliation of the different Palestinian factions must be intensified and the Palestinian Authority must recover control of Gaza. Finally, Israel's security concerns must be met.
Mr President, it is not you whom I am addressing today, nor is it you Madam High Representative, excuse me. Today, I am addressing those who are listening to us, the activists from the Marmara flotilla who are in the Chamber. We have let you down, we have betrayed you. Right until the last moment, until the night of the attack - and I still have a trace of this on my mobile phone - you were calling us, hoping that the media, governments, Europe would protect you. You did so in vain. You remained alone, without weapons, faced with soldiers who had orders to shoot, in front of the entire international community.
Today, you are asking us for justice, but independent, international justice. You do not trust Israeli justice, even supervised by foreign observers, because your friends were killed, because Israel immediately made all evidence of the attack disappear, destroyed films, photos, confiscated computers, video and still cameras and eliminated all traces only to produce its own version of the assault three days later, with supporting photo montages; because Israel treated you like terrorists, you were imprisoned and sometimes beaten and you could not understand this horror story at all.
You therefore want justice you can believe in, and today you want the siege of Gaza to be lifted immediately and unconditionally, because that is what some of you died for. I vow to you that we will not let you down again. Madam High Representative, do not answer me, answer them. They look at us as they will always look at us, with astounded and incredulous eyes, those who paid for their humanitarian commitment with their lives.
Parliament's joint resolution condemns the attack and demands an international inquiry and the lifting of the blockade, but tomorrow, Parliament will demand that justice is done. If we forget, hundreds of survivors of the Marmara flotilla will come to remind us.
(Applause)
Mr President, ladies and gentlemen, a thought for the victims of the pacifist flotilla but also a thought for Israel, particularly nowadays when nearly the entire international community seems to be critical of this country.
For this reason, my message to the State of Israel today is that we must be ready to listen to what it has to say and that we must not cut off communication. If I could, I would like to quell this anxiety over security, this sense of being fenced in that is felt not only by the Israeli Government but also by public opinion in the country, which feels insecure and misunderstood. I do not wish only security for Israel, however, I also wish for its prosperity, including its moral prosperity. For this reason, our desire to listen to what Israel has to say is prompted by a supreme desire for peace and is backed by a duty to tell its government that we stopped understanding its politics years ago.
Apart from anything else, what happened is not an isolated incident. A common strand links the attack on the flotilla and the expulsion of the Arabs from their homes in East Jerusalem, the building of the wall in Palestinian territory and the blockade and attack on Gaza last year, and also the threats to Mrs Zoabi, the Arab minority parliamentarian. This common political strand often divides the Palestinians and humiliates them and ignores international calls and regulations making extremism stronger everywhere, including in Israel, while thwarting hopes of a peace based on two states for two peoples, perhaps for ever. It is also a common political strand that is increasingly lacking in the moral qualities typical of the great humanistic Hebrew tradition from which we all descend.
Responsibility for the flotilla tragedy also lies, however, with the entire international community and the shadowy Quartet which, for too long, has turned a blind eye to certain dangerous political shifts. Passages in the resolution we are approving reveal a clear will to bring about a change of direction in European policy, particularly now that we have new institutional instruments, and the presence of these additional victims means that we no longer have any excuse not to make our voice heard. I would like it to be the voice of Elie Wiesel, when he wrote that evil cannot be defined as inhumane. This is unfortunate, but politics, at least, should be free of this evil.
Mr President, Madam High Representative, I believe that, within this Chamber, everyone agrees that we must condemn the attack on the flotilla that was trying to break the Gaza blockade. I believe that everyone agrees that Israeli policy, such as it exists, as it is being established or resuming what it has done for years, will lead and is leading Israel into a hole from which it will be difficult for that state to extricate itself.
We all agree. The problem now is how to effect a change in that policy. You said yourself that we must continue to work towards reconciliation or, shall we say, towards an agreement between the Palestinian forces, which you call groups. I myself prefer to call them forces.
We should add one thing: whether we like it or not - and I for one do not like it - the authority in Gaza is no longer the Palestinian National Authority, it is Hamas. We could have dreamt of something else, but in politics, reality does not always allow us to dream. Therefore, we must now find ways of breaking the blockade and the mental blockade that exists in our minds, in the minds of the Israelis, and perhaps also in the minds of the Palestinians.
I would like to propose one thing. You said: 'We must lift the blockade'. Not only Rafah. We must open all the entry points. The European Union must, can and is demanding that it control its entry points. With whom? Well, with the Turkish army for example. Personally - and I am being a touch ironic here - I would happily see German and Turkish soldiers controlling Gaza entry points together so that food and construction materials get in but weapons do not.
Let us go further. Let us work towards lifting the blockade. We are not asking for it; let us provide ourselves with the instruments to lift this blockade.
(DE) I would now like to continue speaking in German, because it is always said that many people in Germany and in Europe have a guilty conscience about Israel. I would like to say to you that a guilty conscience does not produce policies. If we want to have a clear conscience and support Israel, we must say to Israel that current events go beyond the bounds of what is acceptable.
Israel's friends are also its critics. The people who are not now prepared to criticise Israel cannot call themselves its friends. We must follow people like David Crossman, who has rightly said inside Israel that what Israel has done is in fundamental conflict with the reason for establishing the state of Israel. The current policy is one which does not want to realise the Israeli Zionist dream, but is, in fact, destroying it. Therefore, we in Europe must not be afraid of criticising the Israelis and the Palestinians. We must not be afraid of saying that we need new stability in the region. We will only achieve this new stability if we, as Europeans, are prepared to act as a force for mediation and order. If we do not do that, there will be no order in the region.
Therefore, I would ask you not just to call for change, but also to make proposals as to how we Europeans can work together with Turkey, which is an important power in the region, to take concrete measures to bring this blockade to an end.
Mr President, on 31 May last, nine people were killed when Israeli commandos were deployed on the Mavi Marmara. The soldiers stated that they had been caught unawares by the very uncivil reception they received on that ship, and had felt compelled to open fire with live ammunition. I found that explanation odd. Surely they had not expected to be received on board with tea, coffee and cake?
The big question, therefore, is: why did Israel not use other means to stop the ships? After all, its military leadership had other conceivable options at its disposal that would probably have resulted in far less violence and far fewer casualties. An investigation is highly desirable, therefore, and Israel's response has been excellent. There is to be an in-depth investigation, which will also involve two prominent foreign observers, of whom Nobel Peace Prize winner Lord Trimble is probably the better known. In the meantime, Israel could replace the list of 43 goods permitted to cross the border with a list stating only what is not allowed into Gaza.
Mr President, on the morning of 31 Μay, the Israeli army attacked the freedom flotilla taking humanitarian supplies to the inhabitants of Gaza from the air and sea, cowardly killing nine activists and injuring dozens of others, some of whom are watching us as we speak from the gallery.
This is not the first time that Israeli armed forces have committed crimes against humanity. For 23 consecutive days and nights, they mercilessly pounded Gaza, where 1.5 million people living in densely populated areas were blockaded, causing the death of 1 400 people, destroying the material infrastructure and leaving behind them ash and burning rubble. Have they been forced to answer for this crime to anyone?
Every day, the occupying forces are undermining international efforts to find a solution to a problem which they have maintained for six decades. They continue to extend the dividing wall, to build new settlements, to expel peaceful Palestinians from their homes in East Jerusalem. Has Israel been forced to answer for this blatant violation of human rights?
Tomorrow, we shall be called to vote on a joint motion for a resolution condemning the attack by Israeli militia against the freedom flotilla. We must not rest on our laurels in the belief that this discharges our duty. We need, individually and collectively, to work to bring those guilty to account before a court and to finally lift the inhumane blockade of Gaza and achieve peace in the area. We owe it to the dead activists, to the victims on both sides in this long-standing dispute, to the peoples of Israel and Palestine.
Mr President, it is inconceivable that the Turkish Government and the Turkish Foundation for Human Rights and Freedoms and Humanitarian Relief (IHH) were not involved in the bloody confrontation between the Israeli Navy and the 'Gaza Freedom Flotilla' on Monday 31 May. Why is the European Union, why are you, High Representative, so reticent about Turkey's responsibility for this escalation of a deliberate political provocation?
Baroness Ashton, you know as well as I do that the IHH, an Islamic group, was the driving force behind the freedom flotilla, and that this unusual humanitarian organisation and Hamas are blood brothers. It has even gone so far as to pledge mass Turkish martyrdom for the Palestinian cause (see the statements by its president from last year). High Representative, you know as well as I do that, when it came to the Jewish State, the Turkish Islamists of the IHH were playing with fire, and were doing so under the auspices of the Erdoğan Government. You also know that, in a deeply insulting way, this same Turkish Government then called the Israelis to account after the tragedy.
When is the European Union going to call Turkey, an accession State, to account for the tragedy on the Mavi Marmara? Talk about disqualifying itself for EU membership. I should like to make one more appeal; a positive one. High Representative, I ask you to put an end to the intolerable isolation of Gilad Shalit; to see to it that he is released.
Mr President, I should like to say to Baroness Ashton that I welcome her statement to the House today. I well remember her first statement on Israel and Gaza and I recognise that her statement today has been somewhat more measured, although incomplete, as my colleague has just pointed out.
For those of us who have lived under terrorist threat, I have considerable empathy with the plight faced by innocent Israeli citizens who have suffered from indiscriminate rocket attacks. Israel has sought to defend itself from smuggled Iranian rockets by imposing the blockade of Gaza and, to an extent, this tactic has been successful in reducing the attacks on Israeli citizens. I believe that this House ought to defend the right of any state to defend its citizens from such attack.
For ordinary people living in Gaza this has caused difficulty and I have no doubt that, as we have seen, many Members will rise to praise the so-called peace flotilla. There were genuine people on board and yet there were those whose intentions were less than noble. Many of us believe that this was an effort to seek a confrontation in order to get a propaganda coup. Regrettably, that happened and, regrettably, lives were lost.
It would be easy to use this to advance an anti-Israeli agenda in this House but that would not be helpful and would not be helpful to the furtherance of peace.
(The President cut off the speaker)
(ES) Mr President, irrespective of the contradictory versions of events - humanitarian flotilla or provocation strategy - Parliament must condemn the use of violence and must condemn the loss of human life, as it is irreparable.
There are causes behind these events, and they have had consequences. Apart from the most distressing consequence which, as I said, is the loss of human life, the consequences include the derailment of the peace process; the distancing between Israel, the European Union and the United States; the separation in relations with moderate Arab countries; and increased tension in the region, with the Iranian nuclear spectre hovering over the whole area. I also think, Mr President, that the breakdown in relations with Turkey is an important factor.
Baroness Ashton said something that I entirely agree with. Restoring dignity and hope to the Palestinian people will benefit the cause of peace in the region, security in Israel and, above all, the cause of the moderates and the unity of the Palestinian cause.
It is certain - and we should not lose sight of this - that the lifting of the embargo is just one step. It is an important step, but it is just one step along the road towards peace. We are aware of the elements: the recognition of a viable Palestinian state; security for Israel's borders; the resolution of the problem of East Jerusalem; the problem of the settlements, which needs to be brought to an end; and - I am concluding, Mr President - other issues.
There are two issues involved in resolving this matter. One is international support and the other is political will. I am not sure, High Representative, that there is currently a sufficient mobilisation of political will.
Mr President, our resolution is clear in its condemnation of Israel's illegal action in killing nine civilians and injuring 38. We are clear in our demand for an international inquiry which is credible, transparent and independent. The inquiry announced by Israel is none of those things and is not acceptable.
We demand an end to the siege of Gaza. One of the most important elements is paragraph 10 of our resolution, which calls for a reshaping of EU policy towards the Middle East. I would argue that that reshaping must include the diplomatic tool of sanctions in the event that Israel refuses to meet the standards expected of a democratic state in dealing with its friends and with its enemies. Smart sanctions to be applied on a step-by-step basis in the absence of moves by Israel, within a specific timetable, to respect international law.
The Quartet needs to draw Hamas in from the political margins. It would be impossible for any two-state agreement to succeed without their engagement in the process. The most democratic way forward is for early elections to the Palestinian Legislative Council and for the President of the Palestinian Authority, with an undertaking by the participants and by the Quartet, to accept the decision of the people.
Baroness Ashton, words are no longer enough. We must act.
(FR) Mr President, we have seen with our own eyes that the Gaza blockade is untenable. Its inhabitants depend 80% on international aid. They are not living, they are surviving, without a future and without hope.
Furthermore, the Gaza blockade is counterproductive. It strengthens those very people who it is meant to weaken. As a Fatah leader says, for Gaza's leaders it serves as an excuse for everything: an economy in ruins and their own errors. The European Union must decide to act. At the same time, it must guarantee Israel's security and redouble its efforts to bring the blockade to an end, if need be with European monitoring. Finally, the EU must be a major player speaking with one voice and must make all its budgetary, trade, economic and development policy measures serve one single objective, the long-term coexistence of two states.
(FR) Mr President, Madam High Representative, ladies and gentlemen, following our visit to Gaza from 26-28 May 2010, our delegation unanimously called for an immediate, total and permanent lifting of the blockade imposed by Israel.
Our joint resolution was born out of this unanimity faced with this humanitarian and political tragedy, and I hope that a large majority will vote for it. Conveying our message with one voice is not just necessary, it is vital, because it is precisely unity that the European Union has lacked until now and it is precisely unity that it needs today in order to carry weight and to make its presence felt as a major and credible actor for peace.
For Europe, the worst thing would be if the flotilla tragedy were to be followed by indifference and inaction caused by a lack of unity. There needs to be a political reaction by Europe. It no longer simply has the right, but the duty, to act and hold talks as well as to condemn and impose sanctions when peace is threatened by one side or the other.
Madam High Representative, we have a huge responsibility today. We can no longer content ourselves with reconstructing buildings time and again. We must build peace and we must do so now. That demands courage and firmness. You must build alliances, with the United States and Turkey in particular, and you must not relieve the diplomatic pressure on Israel until the complete lifting of the blockade and the setting up of an independent international inquiry become a reality.
Mr President, Baroness Ashton, your approach to this matter is commendable. The fact that you, through your office, visited Gaza in the way that you did, and the very public statements that you have made since that time, makes quite clear to Members of this House the seriousness with which you and your office approach this issue.
This is, of course, a humanitarian question along with so many other issues as well, but I bear in mind the history as to why we find ourselves where we are today and I have very clear recollections of debates taking place in this House in 2006, both in February and in April, where so many Members, one after another, urged both the EU and Israel not to cut the people of Gaza loose in this way. But that is exactly what we did and our reaction was wrong. By suffocating the people of Gaza, we find ourselves in this situation today.
There is only one way to move forward now, and that is to face the issue of the blockade head on. There are real practical measures we can take, the first of which must be to ensure that Israel acts in a manner whereby it allows permitted goods through and not simply have a list in the way that they are operating today. Please concentrate your mind on that fact immediately.
(FR) Mr President, Madam High Representative, for too long, international institutions and our European bodies have constantly made vows, have used the same words and proclaimed the same fine intentions without any clear action in favour of security and peace in the region and of the existence of a Palestinian state within the 1967 borders. We now need clear and strong action by the European Union.
There has been an act of piracy, within the meaning of international law, in international waters, against a humanitarian convoy. We will not achieve anything by allowing this masquerade of an inquiry to proceed where the criminal himself creates his own tribunal. Neither will we achieve anything by satisfying ourselves with a vague plan to relax this merciless blockade. It is the lifting of the blockade that we must demand and obtain. You have tools for that.
Yes, let us create European supervision missions in association with other states at land and sea crossing points. Suspend the EU-Israel Association Agreement until something is actually done. Stop the import of products from the settlements. Let us stop cooperation in military technology and let us stop arms sales to Israel.
Finally I ask the question: who will carry out a serious inquiry into the beatings of Europeans that have taken place on Israeli territory in Israeli prisons?
To conclude, I would like our Parliament to call for an end to the threats to Knesset Member, Mrs Hanin Zoabi. Madam High Representative, you have the means to act. If you do so, we will be behind you.
(IT) Mr President, ladies and gentlemen, an initial examination of the facts clearly reveals that the aims of the flotilla expedition to Gaza were more political than humanitarian. The convoy was prepared by the IHH, a Turkish organisation linked with Islamic extremism. On the eve of the flotilla's departure, the Hamas leader, Ismail Haniyeh, also wrote that if the ships reached Gaza, it would be a victory for Hamas, and if they were intercepted it would still be a victory.
Hamas's lack of interest in humanitarian ends was confirmed by its refusal to take into Gaza the humanitarian aid that arrived through the port of Ashdod in the Irish ship, the Rachel Corrie. If it wins, Hamas will lose not only Israel but also the ANP and the possibility of resuming the peace process. The naval and land blockade around Gaza imposed by Israel and Egypt in 2007 to control the arms trade was also supported a few days ago by ANP President Mahmoud Abbas in his meeting with President Obama, which was reported in all the newspapers.
We need to prevent Gaza becoming a missile attack station against Israel and an element in destabilising the balance in the area and we must also allow plenty of humanitarian aid in to alleviate the situation of the people of Gaza. I call upon the High Representative to extend the objective investigation of the facts to examine the possible involvement of countries such as Turkey and Iran in organising the expedition.
(NL) Mr President, armed with various murder weapons, a club of self-styled peace activists set sail for Gaza. The Israeli Navy asked them to stop, but received the reply - and I quote - 'Shut up, go back to Auschwitz'. Yet the soldiers came on board anyway, and were greeted 'peacefully' by 'activists' bearing metal pipes and throwing them overboard. The flotilla's objective was not to convey humanitarian aid to the Gaza Strip but to seek provocation of and violent confrontation with Israel.
The passengers on board the Mavi Marmara, who included activists from the Turkish Foundation for Human Rights and Freedoms and Humanitarian Relief (IHH), stated that the organisation had close links to Mr Erdoğan, Turkey's prime minister, and that the government of the candidate country was involved in preparing the flotilla. Is that true, and what are you going to do with that information? Is it true that the Turkish organisation IHH present on the ship has links to Hamas? May I remind you that the EU still regards Hamas as a terrorist organisation? I should appreciate your answer to this. At the very least, the Dutch Party for Freedom (PVV) wants to see an independent investigation into Turkey's role in the whole equation. What was the precise nature of the influence of Prime Minister Erdoğan and his associates? I should appreciate your response to this.
(DE) Mr President, I support the call for an international inquiry, because the inclusion of two international experts in the Israeli inquiry will, in my opinion, definitely not be regarded as adequate on the international stage. This inquiry must determine in its conclusions whether the operation was in breach of international law. For this reason, I suggest that we postpone our assessment until then and do not include this judgment in the resolution.
The fact that a flotilla of this size could set sail and that it was not manned entirely by extremists or notorious opponents of Israel indicates the nature of the intolerable humanitarian situation in Gaza. We are therefore calling for the blockade to be lifted for the sake of the people and not in order to legitimise Hamas. In addition, Israel has not achieved its objectives. It has been said that Gilad Shalit is still being held captive by Hamas. The people of Gaza have not risen up against Hamas. On the contrary, they have been radicalised against Israel. That is not in Israel's interest. Abu Mazen, the representative of the Palestinians who are prepared to cooperate, has not been strengthened in the eyes of his countrymen in relation to Hamas.
I hope that when the Israeli Government meets today, it will implement the announcement made yesterday by Mr Herzog, which stated that the first step would be taken towards easing the blockade. A negative list must replace the positive list. In other words, the border must be opened in principle to all materials and goods, provided they are not weapons or items that can be used to make weapons.
As far as the lifting of the maritime blockade is concerned, Israel should perhaps consider accepting yesterday's proposal by the French and the British for these two friendly nations to inspect any ships travelling to Gaza.
(IT) Mr President, ladies and gentlemen, nothing can justify what happened and I am sorry to say that we are faced with an act of rank amateurism by the Israelis. Perhaps the Israeli leadership is not yet properly aware that Israeli security will be achieved only if the peace process goes ahead and not by raising the tension.
Against this background, the resolution tabled to Parliament is an important response by this institution to the difficult question of Gaza. This affair, with all its dramatic overtones, nevertheless forces Europe to step up the quality of its dealings with the Middle Eastern question. Mrs Ashton, I think you are aware that today, we need new leadership within Europe; stronger action with the aim of setting the indirect negotiations on the right path. Stop this senseless settlement policy and lift the blockade on Gaza.
By adopting this resolution, the European Parliament offers an important benchmark. Make use of it so that European action can make a serious contribution to overcoming the conflict and winning over all extremist positions, while also achieving the goals of the two states.
(DE) Mr President, our thoughts are with the victims of 31 May and our sympathy goes to their relatives and friends. I want to say that clearly to all of those who call themselves friends of Israel. Friends do not allow their friends to continue pursuing the wrong policy with their eyes wide open.
The operation by the Israeli Government which we are rightly criticising was disproportionate. It was not only unfortunate, it was also mistaken in every respect, and it was completely unworthy of a modern state subject to the rule of law. It seems to me that there is not only a physical blockade of the Gaza strip, there is also a political blockade in Jerusalem, because those in Jerusalem have once again completely misjudged the relationship between short-term military success and long-term political damage.
What can we Europeans do? I believe that there must be a national commission of inquiry. It cannot be in the interest of Israel to have a second Goldstone inquiry, if this commission of inquiry does not take a sensible approach. The European Union must reopen its border mission and it must have a more robust, extended mandate, so that real checks can be carried out, if we Europeans are to play an active role there again. This is important, but it is also important for us to exert our influence on Hamas. Gilad Shalit must be released and the firing of rockets must cease.
(FR) Mr President, the nine victims of the Israeli attack on the Gaza flotilla, who were riddled with dozens of bullets, mostly at point-blank range and mostly in the back, could have been one of 42 nationalities, but they are nine Turkish victims.
We can clearly imagine the mobilisation of the government in Turkey and the agitation of public opinion. Moreover, in the light of the actions, reactions and the pressure that Mr Erdoğan's government is putting on the Israeli Government, today some would have us believe that this is a Turkish-Israeli issue and that it is nonetheless ultimate proof that Turkey has decided to turn its back on Europe and proof of its new foreign policy axis.
Madam High Representative, I really would like you to clear up any ambiguity on this subject. It must be said loud and clear that it is a very good thing that Mr Erdoğan is being applauded by Arab public opinion because Mr Erdoğan is proving that using political instruments to act is more effective than violence and more effective than radicalism and extremism. I believe that this is a political lesson that we could encourage and support, and I call on you, Madam High Representative, to state this loud and clear.
(EL) Mr President, the Greek Communist Party condemns with disgust and indignation the cold-blooded murderous attack by the Israeli army against the solidarity convoy bringing aid to the inhabitants of the Gaza Strip. This attack caused dozens of deaths and injuries and has shaken people throughout the world.
This new barbarity on the part of the Israeli state is a link in a long chain of crimes by Israel, which has taken on the proportions of genocide against the Palestinian people.
The provocative military action by the Israeli state is constantly supported and financed by the United States of America, NATO and the European Union and by other imperialist organisations.
The European Union and the governments of its Member States bear serious responsibility. Not only do they tolerate Israeli aggression, not only have they improved their relations with Israel and created a single airspace with the Israeli Government and signed military cooperation agreements, they have also organised large-scale common military exercises, feeding the criminal aggression of Israel against the Palestinian people and against the people in the area in general.
The commission of inquiry set up 'to its measurements' by the Israeli Government to investigate the bloody attack by the Israeli army on the convoy bringing aid to the inhabitants of Gaza insultingly announced that the aim was to safeguard freedom of action of the Israeli militia and to prove the defensive nature of its actions; in other words, to justify and continue its murderous attacks on the Palestinian people and the people in the area in general.
That is why calls by the European Union for an allegedly independent commission of inquiry to be set up are a mockery and hypocritical. The Palestinian people do not need commissions of inquiry which will cover up Israeli crimes against the Palestinians.
It is time to step up the people's fight against imperialism and to create a single, independent Palestinian state within the 1967 borders, with its capital in East Jerusalem.
(EL) Mr President, I should like to express my deep sadness at the deaths of members of the convoy. At the same time, however, I address a call, Lady Ashton, for us not to be caught up in this misfortune and for us to extrapolate an objective theory from these events.
I am sorry but, in the Middle East, we need to be very cautious in terms of the innocent motives of activists. Often we have seen a desire to create martyrs rather than activist action.
Personally, I am surprised that there is a very well organised Turkish activist organisation. With all due respect for NGOs in Turkey, I do not think that Turkey is known for the freedom of its activists, for the freedom of action of those who want to be activists.
For these reasons, Lady Ashton, and so that we can have an objective view of the situation, I call on you to set up a commission of inquiry into the actions and history of the humanitarian organisation IHH.
(DE) Mr President, what many of my fellow Members, such as Mr Provera and Mr Belder, have said is undoubtedly true, that provocative Islamist forces lay behind the Gaza peace flotilla and that we must ask the government of Turkey, the accession candidate, what its views are on this.
However, the storming of the solidarity flotilla for Gaza by the Israeli military was an act of disproportionate force. Nine people were killed and others were seriously injured. The ships were not carrying weapons, but aid, including wheelchairs and medical equipment, for the suffering people of the Gaza Strip. Israel's undoubtedly legitimate security interests were not really affected by this relief operation. Unnecessary and illegal commando raids of this kind naturally make it increasingly difficult for Israel's international partners, including the European Union, to support the undoubted right of existence of the state of Israel.
However, I must also make it clear at this point that international law and internationally recognised standards of human rights also apply to the Palestinians. It is important for Israel to acknowledge this. For this reason, the blockade of the Gaza strip, which is causing suffering in particular to the Palestinian civilian population, must be regarded as illegal and brought to an end as quickly as possible. I call on our representatives in the Commission and the Council to present this point of view to the Israeli Government.
The storming of the international solidarity flotilla has brought a further setback to the peace process in the Middle East. In order to achieve lasting peace for the Palestinians and for the Middle East, Israel will also have to play its role.
(FR) Mr President, Madam High Representative, firstly, I would like to express my condolences to the families of the victims of this murderous military operation. The Gaza blockade, in violation of international law, has resulted in a humanitarian disaster and a sustained deterioration of the socio-economic situation.
With 95% of its industrial establishments closed, 42% of its workforce unemployed, and 75% of its population in a situation of food insecurity, the Gaza Strip depends almost entirely on humanitarian aid.
The European Union, which is the leading provider of humanitarian aid destined for the Palestinian Territories, must take the courageous measures necessary to put an end to this situation. I was in Gaza myself two weeks ago. The situation of the people of Gaza is unacceptable from a humanitarian point of view and, as our fellow Member said earlier, Israel's true friends are those who, at this moment in time, dare to criticise it. This blockade is completely counterproductive and unworthy of the Israeli people.
Madam High Representative, we must put an end to this blockade once and for all; all that is needed is a little political courage. We have the chance to do this and we have the means to do it.
(RO) We have truly witnessed serious, deplorable incidents, which have ended in losses of human life, victims of a seemingly never-ending conflict between Israelis and Palestinians. We are observing a blockade which is extremely damaging to peace and destructive to the real prospects for dialogue and reconciliation.
On the other hand, Madam High Representative, as you are aware, the European Union is the biggest donor in the region. This is why I believe that we must also become the biggest political partner in keeping with the huge sums which we provide every year to help the Palestinians inside and outside the Occupied Territories. I think that we can do more to impose respect for human rights in the Middle East, realign Turkey's geostrategic position and get the international community, including the Arab states, to assume a more dynamic role in ensuring a permanent flow of humanitarian aid.
Last but not least, I believe that it is important for us to put forward and promote in a more visible manner the long-term solution of the two states, in spite of those who oppose peace and stability in the region.
(SL) I suppose I ought to start by asking you to observe a minute's silence for the peacekeepers killed in the convoy but, as we are pressed for time, this is my way of remembering them.
Thank you, Baroness Ashton, for your timely statement which has actually restored the European Union's seriousness and dignity. It has also awakened the hope that the resolution which we are about to adopt will mark the beginning of a more consistent and active role for the European Union in the Middle East, a role that will be based on respect for human life, the rule of law, international law and human rights, which are inalienable and apply to all.
We have heard the magic phrase, 'the two-state solution', spoken several times today. Two states, co-existing side by side. We need to look into what progress is really being made towards this goal in the Western Bank as a whole. Let us, therefore, avoid focusing only on the issue of the Gaza Strip, because the whole of this region is waiting for an active policy.
Mr President, this latest crisis has to be seen as a symptom of the profoundly difficult relationship between Israel and Palestine. Why has it been impossible to find a solution to the conflict between them? The easy answer is to blame one side or other as being more responsible. Both sides profess that they do indeed want a peaceful outcome, but what actually takes place says something else.
It is far from evident that a solution acceptable to all is still a part of the mindset of either Israel or the Palestinians. Indeed, they both perceive their interests as being best served by the conflict because they believe any solution would result in their ending up in a weaker position that what they have currently. From the Israeli perspective, although formally there is support for a two-state solution, it is hard to see an Israel that could live on equal terms with a Palestinian state. Such a state would pose an insurmountable security problem.
From the Palestinian perspective - that of Hamas above all - peace would mean the end of its monopoly power in Gaza, and having to share the state with Fatah. Hence, we can see that the present troubled situation is the least bad option for all the involved parties. Until they are given incentives to find an option that is superior to the present, the conflict will continue, tragically.
Mr President, I represented the Committee on Budgets in the Parliament delegation to Gaza the week before the events surrounding the ships to Gaza, and I have been there before. Hopefully, this tragic event will at least unite us behind some conclusions and behind a renewed effort for peace.
If the blockade continues, there is no doubt that it will lead to humanitarian disaster. The blockade stops reconstruction of homes and schools, and is therefore also a direct problem for aid via the EU budget and thus, a direct responsibility for the European Parliament. Reconstruction projects have been at a standstill for years because of a shortage of material.
The European Union has to take a lead and put pressure on Israel to change its policies. The present situation is not only a problem for the innocent population of Gaza - most of them children and young people - it also fuels extremism and the black economy. If necessary, I think that the European Union itself should take the responsibility for organising peaceful transport to Gaza.
Mr President, I am a friend of Israel, but I do not regard it as delegitimisation of the State of Israel to criticise the actions of the current Israeli Government. I not only regret the nine deaths and thirty-odd injured, but I deplore the overreaction and disproportionate use of force by the Israeli army. I want the blockade to end, with checks on illicit arms.
I will not be supporting the resolution as I think it is absurd to condemn Israel for breach of international law first and to call for an inquiry second, and there is much which is not yet clear, including the role of the Turkish IHH organisation. Israel is capable of holding a credible inquiry and must hold one. I am a friend of Turkey as well as Israel. Turkey has reason for anger, but it is very unwise to put out an official leaflet which talks about Israel having lost its legitimacy with a photo which includes a placard 'Judaism rejects the Zionist state'. I hope both Israel and Turkey come round to reason.
(FI) Mr President, Baroness Ashton, as we have heard here, the fatalities and soldiers' injuries are regrettable, but the objectives of that aid convoy were not as humanitarian as was first assumed: they were very largely political. Turkish activists bent on martyrdom were involved.
It is also worth noting that the aid convoy arrived just as peace talks between the Israelis and Palestinians were set to continue. Hamas does not want to continue peace negotiations and simply wanted to stir up trouble. It has refused to allow the flotilla's checked cargo in by road and is merely intent on ending the blockade.
The signal from Israel is that it is prepared to ease the Gaza blockade in the near future. It has also set up an investigative commission which, for the first time, has two international observers as members. These moves on the part of Israel allow us to hope that this critical situation will be alleviated somewhat. It is also worth noting that, unlike what has been claimed in the press, the sea blockade is not in violation of international law.
Israel has every right to expect guarantees that easing the Gaza blockade will not result in Palestinian fighters at the same time having access to weapons and rockets. Genuine peace and prosperity will not come to the region if Hamas gains strength, political authority and military power.
You, Baroness Ashton, and the European Parliament, must call on Hamas to end terrorism, recognise the earlier agreements signed by the PLO and the State of Israel's right to exist, and immediately release Gilad Shalit, whom it seized four years ago.
(ES) Mr President, Baroness Ashton, I am delighted to hear you committing the European Union's efforts on this issue, and Parliament will monitor the commitments made by the Council and the Commission. Israel's attack on the humanitarian flotilla went beyond its limits of impunity in an attack that has been unanimously described as being in violation of international law: from maritime law to humanitarian law.
It was a violation of international law that massively and disproportionately transcended any consideration relating to Israel's security, which we do, of course, defend. However, Israel's security strategy, which is a preventive one, and the extremely high security thresholds that it has set for itself, cannot continue to be the parameter by which everything else is measured.
What we want and what we are going to ask the EU institutions to propose to the Association Council between the European Union and Israel is firstly, a credible international investigation into the flotilla attack. Secondly, we want the blockade on Gaza to be lifted beyond the system of lists, and for the peace process to be resumed with a view to a viable Palestinian state being created and internationally recognised.
(FR) Mr President, Madam High Representative, this attack on civilian ships by Israeli commandos clearly demands an impartial and credible inquiry. However, what confidence can we have in a commission that would be the judge in its own case? This attack took place in international waters; it therefore concerns the international community and it affects Europe in particular, as Europe has a Mediterranean coastline.
Europe should make itself heard more and should become more closely involved in the search for a political solution based on two states with each having Jerusalem as its capital. Europe is making significant financial efforts to help develop the Palestinian Territories, but, unfortunately, it is too absent from the political process which should lead to the creation of this Palestinian state.
The financial and budgetary goodwill that we are showing is not enough. We must also express political will and give ourselves the means to make ourselves heard.
Mr President, in my short time, let me simply repeat inside this Chamber the words said to us just outside this morning by six survivors of the attack. They reminded us that, not only did nine people die, but 55 were wounded, and today, seven remain in a serious condition. They said that they represent a coalition of NGOs from 32 different countries. They were Christians, Jews, Muslims, atheists - from many religions and cultures. They said their cargo was totally humanitarian, their funding was entirely from individual donations, their commitment was to the principle of non-violence. They said that some of them were assassinated, and now their characters are being assassinated. A ship's captain told how he saw the beating, heard the screaming. They told us they have six ships all ready for a second flotilla in July and that they will keep sending the boats, even if they are attacked again.
They asked us not to use words after the events, but to take action to prevent this happening again. Mr President, they say that a country which asserts its legal right to self-defence should not criticise others for defending themselves and for upholding the rights we should all respect according to international humanitarian law.
Mr President, if we are serious about asking for an impartial international inquiry into this tragic incident, we should also avoid rushing to conclusions. I would be cautious today in claiming that this initiative had no connection whatsoever with extremist organisations or with political provocation.
But the crucial point of this debate is to take a balanced approach. While we call on Israel immediately to lift the blockade of Gaza, we also call on Hamas - which has taken power by military means and refuses to recognise Israel's right to existence - immediately to stop all attacks against Israel. Solving the crisis in Gaza and addressing Israeli security interests should be credibly linked.
We call on you, Baroness Ashton, to take the initiative via the Quartet to ensure international monitoring of the Gaza crossings. The position of this Parliament is that we need to reshape the whole of EU policy in the Middle East.
(MT) Thank you, Mr President. I, too, would like to join my colleagues who condemned the attack on the flotilla which was on its way to Gaza. Mr President, this was the result of a disproportionate action and a blatant violation of international law on the part of Israel. These incidents ended in a tragedy in which a considerable number of people lost their lives. Naturally, all those who advocate a moderate approach to this issue have never denied Israel's right to safeguard and protect its citizens from indiscriminate attacks. However, at the same time, this attitude of Israel's - which seems to labour under the misapprehension that it has a special licence to violate the law, to kill whoever it wants, whenever it deems fit - cannot be tolerated. Therefore, I join those who insist on an impartial inquiry which would establish the actual facts, so that responsibility can be assumed.
(RO) The situation in Gaza and the deplorable incident between Israeli forces and the humanitarian flotilla have had a negative impact on stability in the Middle East, with direct repercussions for the peace process in the region. The losses of human life and the continuing humanitarian crisis in the Gaza Strip are appalling. I wish to take this opportunity to convey my condolences to the grieving families.
I believe that Israel would stand to gain more if it was more receptive to international cooperation, including with UN agencies. I welcome the steps taken by Israel to set up an inquiry commission, but I feel that they do not go far enough. An international commission needs to be set up which will be independent, credible and impartial. A mechanism is also required for ensuring access to humanitarian aid in Gaza without, however, harming Israel's legitimate security interests.
Madam High Representative, I believe that the European Union must continue its efforts to implement the solution of the two states. I would finally like to appeal to all the parties involved to show restraint to prevent an upsurge in tension in the region. It is also extremely important to cooperate fully with the inquiry commission and to continue the peace process negotiations.
Mr President, just a few remarks. Firstly, violence, especially if it ends with loss of life, should always be condemned and fought against. However, it has yet to be determined who was actually the first to use violence in the case of Israel's interception of the Gaza flotilla. Secondly, I congratulate Israel on its decision to include in the investigation process two high-ranking international observers, who will ensure that the process is carried out transparently and impartially. I think this is a wise decision.
We should join the calls by various international actors to Israel to reconsider the Gaza blockade, the lifting of the Gaza blockade, but what will the international community say when rockets start landing again on Israeli citizens and the Hamas militia arms itself to the teeth? The balanced approach has been mentioned, so I would like to support this and say 'yes'.
(ES) Mr President, Israel has murdered some heroes of humanitarian solidarity, of generosity and of altruism. I urge the Palestinian Government to make a unilateral declaration of independence at the 1967 borders.
There is a great deal of investigation to be done, because there are many trials to be held and convictions to be handed down, even beyond the motion for a resolution that we are going to vote on. Sooner or later, we need to encourage the creation of a moral court, a court that judges and curbs the violent and aggressive State of Israel.
The Russell War Crimes Tribunal was only what it was in its day, and we should follow its example.
(FR) Mr President, the fact that this Israeli operation against the flotilla is a disaster, a military disaster, a media disaster, a political disaster and, above all, a human disaster, is a fact that no one denies and none of us here would deny. It is not denied in Israel either.
It also goes without saying that the blockade must be reviewed. However, the fact that our resolution, this 17-point condemnation - 17 points minus one because our Parliament's prosecutors have agreed to mention Gilad Shalit - refrains from any questioning of the motives of some of the passengers of the peace vessel is more than astonishing, it is genuinely shocking.
We all know that there were not only pacifists on board, and this is not slander, Mr Howitt, these are simply facts. We all saw the images of the boat departing, where some were calling for jihad, and we all should see that report by Bavarian Television, which methodically dissects the links that exist between the IHH, the organiser of this flotilla, and Turkish Islamist and anti-semitic movements. That also needed to be said. That also needed to be denounced, because half of the truth is not the truth.
(DE) Mr President, I agree with the criticism of Israel's actions from my fellow Members, such as Mr Salafranca.
However, if Europe wants to play a relevant role in the Middle East, it must remain a partner of Israel, despite all the criticism. This is compatible with criticism of Israel, but not with hatred or hostility. Unfortunately, I have heard some voices here expressing hatred of this kind. For example, when someone accuses Israel of a long list of crimes, but does not even mention crimes that Hamas has been proven to have committed, I feel that this is unacceptable. When someone makes sweeping accusations of genocide against Israel, I feel that this is unacceptable. When someone says that, because of the actions which we are criticising, it is becoming increasingly difficult to justify Israel's right of existence, I feel that this is unacceptable. We must be careful that we do not make the mistake of backing ourselves into a corner, destroying Europe's moral authority and making Europe largely ineffectual.
Mr President, I too deeply regret the loss of life in the IHH Gaza flotilla. However, I despair at the hysterical outbreak of Israel-bashing in this House. Israel is not perfect, but it is a democracy. It may have made some serious mistakes in this operation, and I await the outcome of the inquiry assisted by a Canadian and British expert before passing judgment, but what is sure is that the IDF had no intention to use lethal force, and the commandos were shocked at the ferocity of the life-threatening attacks they sustained by IHH militants and responded in self-defence.
My question to the High Representative is, why did the government of Turkey collude with this provocative mission? Why were children and women allowed to be taken into a naval blockade area and a potential conflict zone? The blockade was in place to interdict the flow of Iranian-paid arms to an EU-banned terrorist organisation, Hamas, which is hell-bent on killing innocent Israeli civilians. The blockade is a legitimate action, in my view, and we must also take that into consideration.
(RO) The European Union constantly promotes the provision of humanitarian aid to civilians in any conflict-torn region. The provision of humanitarian aid to Gaza must continue. We must not allow conflicts, regardless of their nature, to have repercussions on the safety of the civilian population in this territory. At the same time, however, we must respond promptly and decisively whenever these humanitarian activities are compromised and used to cover up terrorist or arms-trafficking activities in potential conflict zones.
Israel is an important partner to the European Union in various fields of cooperation. We must use this partnership to identify constructive ways in which the European Union can make a positive contribution in this region. There is no need for us either to defend or accuse. We must find a suitable long-term solution.
(ES) As an activist for a humanist party, I defend human rights in all circumstances. I therefore also condemn violence, including that of Hamas.
What happened with the flotilla was yet another example of the disproportionate violence and force that the Israeli Government is systematically using against the Palestine people with the consent of the international community, which too often looks the other way.
Baroness Ashton, I ask you to intervene courageously to remove the blockade, to curb the plan for progressive occupation of the historic territories and to remove the wall, of which we should be ashamed. I also ask you to focus your efforts so that the peace process can enable the existence of both states.
Be courageous, Baroness Ashton, because by telling it like it is, Europe and its representatives will also earn the respect of the international community.
(DA) Mr President, Europe is friends with Israel. This has always been the case and it has a long tradition, but we have not behaved like good friends. We have allowed Israel to flounder along and, to an ever greater extent, destroy not only its own reputation but also its security and its peaceful coexistence with its neighbours. This time, with a certain amount of agreement - not a great amount, but some degree of agreement - Parliament has actually produced a very clear resolution, which I hope will be adopted decisively tomorrow, and I would like to say to you, Baroness Ashton, that you have the means at your disposal. You have the opportunity to actually make something happen to help Israel now. For, if things continue as they are, it will surely be the end not only for Palestine but also for Israel. I therefore very much hope that we can move away from these very weak, vague wordings where we simply let them carry on as they are and where, at most, we can wave our finger admonishingly but take no action. We have the means. You are aware of them and I hope that you will use them.
(DE) Mr President, it is highly regrettable that it has obviously taken this shocking incident, this serious attack by the Israeli navy on the ships of the Free Gaza movement, for us to focus our attention in detail on this problem. Of course, it is also strange that the Turkish Government has suddenly given its approval to the Free Gaza movement. However, without the inhumane blockade of the Gaza Strip which has lasted for years and which is in breach of international law, extremist forces would not have had such an easy time of it.
Four things need to be achieved in the region. The first and most important of these is the two-state solution. Secondly, the blockade must undoubtedly be lifted immediately. Israel must agree to an international commission of inquiry rather than an internal one. An international panel of observers for Gaza would also be helpful.
I call on Baroness Ashton to ensure that the EU takes a courageous and honest stand. Calls for change are a good thing, but they are useless unless they are followed up and linked with sanctions.
(FR) Mr President, Madam High Representative, allow me to add one final point. Millions of European and, above all, non-European citizens are expecting a reaction from us, the European Parliament, and from you, the European Commission, that is proportionate to their outrage. Hundreds of thousands of European citizens are expecting the European authorities to do something other than issue declarations that vary in strength. Hundreds of victims of the ships attacked on 31 May can no longer accept either impunity or the violation of international law.
Several of them are here listening to us. They are not all militant Hamas activists, far from it. They are young people - young women in the case of those present here - and they are committed, united Europeans who want peace. The resolution that we will vote on tomorrow must be applied for their sake too, and for the dignity of our institution. We must also combat the radicalisation of these millions of citizens outside Europe or in Europe who, in the absence of a reaction by the European Union, will end up thinking that only radicalisation provides a solution, which clearly is not the case.
Therefore, Madam High Representative, I would like you to understand that what has happened must this time result in this resolution being translated into action.
(FR) Mr President, the brutal boarding of the Mavi Marmara by the Israeli army provokes emotion and condemnation. Emotion, given the nine civilian victims of the assault, and condemnation because this boarding in international waters constitutes a violation of international law.
Through its actions, the Israeli Government is punishing its own people, because in the end, we are seeing the exacerbation of extremes make the ultimate objective of security in the region rather more distant. Yes, now more than ever, the Israeli Government must renounce the policy of force.
However, I would like to note that the heavy media coverage of the Mavi Marmara flotilla, orchestrated since it left Turkey, casts doubt on the purely humanitarian goal of that operation. An inquiry would seem essential to shed light not only on the assault, but also on the preparations that preceded that expedition. I would also like the Israeli Government to accept that this inquiry should include substantial international participation in order to finally restore justice in that region.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Mr President, first of all, what is very clear to me in listening to this debate is the significance of our call for a credible inquiry. Honourable Members have different pieces of information, perhaps take different views, but what I am very clear about is that a situation arose which left nine people dead and families and friends who are grieving. Whatever the circumstances, it is enormously important that we have an inquiry in which we can believe and we look forward to seeing where the proposals now take us.
The second thing that I am very clear about is that honourable Members want to make sure that we are in contact with all our different key partners in deciding what we do next. I can confirm that I am touch with Turkey and have been from the first day. I am talking to Israel - I spoke to the Foreign Minister again yesterday; to the Palestinian Authority - I spoke to President Abbas today; to Egypt - I have already been in touch with them, and their Foreign Minister will come to Brussels to see me on Friday. Over the weekend, I discussed this and other issues with Secretary of State Clinton and, of course, with the Quartet envoy, Tony Blair, whom I have been in touch with every few hours, as he has been travelling to and from Israel three times in the last week, sending messages via him. We discussed this, of course, at our summit with Russia, as I indicated earlier, and we discussed this with all 27 Member States in a long session at the Foreign Affairs Council on Monday. So we are all engaged in this dialogue which is incredibly important in terms of how we move forward.
The third point I wanted to make is the importance of the politics of all of this and recognising what I was trying to say earlier about the ambitions that we have. I want to see a secure Israel living in peace. I have called, on every occasion, for the release of Corporal Shalit. Like honourable Members, I met his father here in Strasbourg not long ago.
But I am also very clear, having visited Gaza, as honourable Members have done too, that the future security of the region depends in part on the ability of the people of Gaza to live an ordinary life; to have that miracle of being able to put down roots and live and support themselves economically and educationally and to have the capacity to work and travel as ordinary people do. Eighty per cent of people in Gaza rely on food which is provided by the international community; most of that through the European Union. A large number of children are not in school, a large number of people are not in work. When I was there, I visited and talked with members of civil society, businesses and human rights' organisations, who spent time with me discussing what their needs should be. I am absolutely certain that the security of the region, of Israel, depends on what can now be done to move forward.
So I have focused my work, as I hope honourable Members would agree I should, on what we can actually do. I can talk, but what can we actually do? We have worked very carefully and closely, through the Quartet and directly, to try and support the changing of the list from the 112 goods being allowed in, as I think it was yesterday, to a list simply of those prohibited goods which need to be stopped in order to make sure that Israel is secure.
I hope we will see progress on that, possibly even today. It would be enormously significant of itself when one considers the enormous amount of goods which are simply not let in: flour is let in but not pasta; sweets are not let in, chocolate is not allowed in; fruit but not dried fruit. We can make a significant difference to the everyday life of people by changing that list.
We are looking too at the different crossings, and honourable Members will, like me, have studied the maps in recent times. How do we make sure that we are able to do this? Yes, we have had a mission to support the crossing at Rafah, which was for people only. This has not been operational but we have kept people on the ground. I have been talking with those in charge of that mission. If you look at Kerem Shalom or Karni, there are perhaps opportunities there too to be able to open the crossings. Again, those of you who have studied them will know that Karni is easiest for goods but Kerem Shalom is probably the one most likely to be opened first.
In other words, we are trying to make sure that we put on the table and that we work to provide serious opportunities for the European Union: making sure that the crossings do start to open, keeping security for Israel, providing goods and enabling people to live their ordinary lives.
The final thing that I wanted to say is that all of this is against a backdrop of supporting the proximity talks which are being led by Senator Mitchell. In all my discussions, I have been encouraging those who are engaged with them to move forward with the proximity talks to real talks this year, in order to try and resolve the issues.
Honourable Members know very well the specifics and the detail of what needs to be addressed but, from my visits not only to Israel and Palestine but within the region, I genuinely feel it is incredibly important to move ahead now, while the world's attention is on the situation, to try and ease the problems in Gaza. I believe this will contribute to what every Member of this House wants, which is a long-term sustainable peace that will allow ordinary people to get on with the lives that they value, to bring up their children, and to have the benefits of the kind of lives that we take for granted.
I have received seven motions for resolutionstabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 17 June 2010.
There is understandably an atmosphere of frenzy in this House. The attack on the Gaza aid ship has shocked us all, but a few facts need to be coolly stated.
The sea blockade is not in contravention of international law. It is the result of weekly attacks on Israel. Not one EU Member State would accept responsibility. Gaza was supplied with weapons by land and sea, from Iran, among other countries. The justification for regarding Gaza as a hostile region exists, and the terms of international law on the legality of the sea blockade are being met except on one point: the Treaty of San Remo prohibits the use of a sea blockade to starve a civilian population. On this point, Israel has offered a solution. It wanted aid supplies to be delivered to the port of Ashdod, from where they would be transported to Gaza, eliminating the possibility of weapons being smuggled. It is a reasonable request, considering there have been two illegal attempts at smuggling missiles by sea.
The question is, could violence have been avoided? A Finnish military expert on the Middle East said that footage of the incident clearly showed dozens of activists equipped with sticks, metal rods, knives and heavy objects attacking the commandoes one by one as they descended a rope. At least two of the six Israeli soldiers who were the first to land on deck lost consciousness as a result of the beatings, two were shot, probably with pistols taken from the unconscious soldiers, and two escaped with stab wounds and having lost their equipment by jumping into the sea. From the Israeli Defence Forces' video and audio material, we may conclude that the commandoes opened fire on the activists after this. It is, however, all still a bit hazy as to who did the shooting, when and with what weapons.
Only on the basis of facts can we draw the right conclusions. Shall we do so?
in writing. - While the joint motion for a resolution on the 'flotilla case' and the Gaza blockade is most welcome and deals with major developments and security risks for the Middle East, I think that the document is still unbalanced with regard to the de facto situation. Gaza is governed by the elected Hamas administration and this should bring direct responsibility for Hamas as a governing party and as a military force. Hamas is labelled a 'terrorist organisation' by the EU, but the motion for a resolution abstains from naming Hamas when it asks for all the attacks on Israel to be stopped immediately. The perpetrator of these indiscriminate attacks on Israeli civilians is Hamas. The motion for a resolution mentions Turkey and encourages the Turkish Government to contribute to the Middle East peace process. Yet there is no mention in the motion for a resolution of the aggressive stance of the Turkish Government in its new Middle East policy. The Turkish support for the IHH Muslim fundamentalists and other sponsors of the flotilla and the worrying Turkish rapprochement with Iran are not contributing to reducing tension in the Middle East.